Exhibit 10.3
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Amendment")
is entered into as of this 30th day of June 2020, by and among American Public
University System, Inc., a West Virginia corporation (the "University"),
American Public Education, Inc., a Delaware corporation (the "Company") and
Wallace E. Boston, Jr. (the "Executive").


WHEREAS, the Executive currently serves, pursuant to that certain Amended and
Restated Employment Agreement, dated as of August 21, 2019, by and among the
University, the Company, and the Executive (the "Employment Agreement"), as the
President of the University; and


WHEREAS, in connection with the anticipated transition of the Company's
leadership structure and the selection of a new President of the University, the
Company, the University and the Executive desire to amend the term of the
Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1. Amendment to Term. Section 2 of the Employment Agreement shall be amended
to read as follows:


2. Term. Unless sooner terminated as hereinafter set forth, the term of this
Agreement and Executive's employment shall end on the earlier of (a) August 29,
2020 and (b) the date that the employment of Executive's successor as President
of the University begins (such date, the "Retirement Date'').


2. No Other Amendments. Except as expressly stated herein, this Amendment does
not amend any other term or provision of the Employment Agreement, and the
remaining terms of the Employment Agreement shall remain in full force and
effect.


3. Miscellaneous. Sections 13, 14, and 16 through 22 of the Employment Agreement
are hereby incorporated by reference herein mutatis mutandis by this reference;
provided that references to "this Agreement,'' "hereto," "hereunder," and
similar references in such sections of the Employment Agreement shall pertain to
this Amendment.




[Signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.
            
    

AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.By:/s/ Richard W. Sunderland,
Jr.Name:Richard W. Sunderland, Jr.Title:Chief Financial Officer






AMERICAN PUBLIC EDUCATION, INC.By:/s/ Richard W. Sunderland, Jr.Name:Richard W.
Sunderland, Jr.Title:Chief Financial Officer






THE EXECUTIVEBy:/s/ Wallace E. Boston Jr.Name:Wallace E. Boston, Jr.


